Beck, J.
I. The petitions in these cases are substantially alike. They allege that one Tramel, to secure a promissory note held by plaintiff, executed a chattel mortgage upon fifty steers, which was foreclosed in an action against Tramel,' in which a personal judgment *409was entered against him, as well as a decree foreclosing the mortgage against defendants in these cases. It is alleged that each of the defendants, after the registry of the mortgage, had purchased portions of the cattle from the mortgagor. The decree of foreclosure contains no judgment against defendants, but directs that a special execution shall issue against all of the property mortgaged. But the defendants have disposed of the cattle held by them, converting the property to their own use. The defendant in-each case pleads that the matters upon which plaintiff bases his claims against them are res adjudicates, having been involved in the original foreclosure proceedings.
II. It is plain that the identical relief — a personal judgment against defendants — sought in these actions could have been recovered in the original foreclosure proceeding. If defendants were liable for the conversion of the property, a decree could have been entered requiring them to surrender it in execution ; and, upon failure, execution could have issued against them for the value of the property. In case defendants had disposed of the property before judgment, the decree could have so provided that the execution should issue at once. There can be no doubt that plaintiff could have had full and adequate relief in the original action for the deprivation of any right which he did suffer or would suffer by reason of the appropriation of the mortgaged property to his own use.
III. An adjudication is final and conclusive of all matters in a case which the parties could have presented to the court for adjudication in the case. The law hates a multiplicity of suits, and will not permit a plaintiff to split up his demands, presenting one at a time, in separate successive actions. He must litigate all matters growing out of his causes of action upon which a remedy may be sought in one action. Thus he cannot seek a foreclosure of a mortgage in one action, and in a subsequent action ask for a personal judgment against defendant. He could have recovered both remedies first action, and must be content with what he *410first recovers. Hempstead v. City of Des Moines, 63 Iowa, 36; Oliver v. Montgomery, 39 Iowa, 601; Sweeny v. Daugherty, 23 Iowa, 291; Campbell v. Ayers, 1 Iowa, 257.
In our opinion, the district court erred upon the undisputed facts of the case in not holding that plaintiff was estopped by the prior adjudication to prosecute this action. This conclusion is decisive of the case, and renders the consideration of other questions unnecessary. The judgment of the district court is
Reversed.